Title: John Adams to Abigail Adams, 16 January 1797
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia January 16. 1797
          
          I went Yesterday to hear Dr Priestley, in the Philosophical Hall of the University and there I met unexpectedly with Dr Euwing and Dr

Andross or Andrews. Euwing Seems paralytic and falling very fast. The Drift of the Discourse was to shew the Superiour moral Tendency of the Jewish and Christian Religions, to that of all the Pagan Rituals ancient and modern.
          The Weather is moderated. I hope to find a Letter from you this Morning when I go to the senate.
          Inclosed is a List of the best natured Toasts I ever read. They were Sent me in a Baltimore Paper. They are peculiarly indulgent to me, as they allow me, Salmon & Lobster in Addition to Hog, Homminy, Mush, Milk and Cider. There is no Malice in any of them. An Old Fielder is a tough hardy laborious little Horse, that Works very hard and lives upon very little. very Useful to his Master at small Expence.
          Priestly has written something in answer to Volneys Ruins of Empires, which has been more universally read in England than any of his Writings.
          I begin to long for Letters from the Hague. Our next must be important.
          It is not probable, that Dr Wests Year 1796 has wholly Stripped the Pope of his Temporalities.
          The French People in this Country, Seem to be disappointed and a little confounded, at the Strong Ground which has been taken by the People of this Country in Consequence of Mr Adets Note. There have been no Signs of dismay, except among the Quakers and a few weak merchants in Philadelphia, at the time of the Election.
          I, am affectionately and perpetually / your faithful
          
            J. A
          
        